Citation Nr: 1201045	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-50 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Whether the Veteran's ending date for Montgomery GI Bill (MGIB) benefits is correct.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from April 1993 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was scheduled for a travel board hearing in February 2011 but failed to appear for the hearing.  Accordingly, his request for a travel board hearing is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an extension of the delimiting date for Montgomery GI Bill benefits.  Additional development is necessary.

Educational benefits are available to members of the Selected Reserve under Chapter 1606, Title 10, United States Code.  See 10 U.S.C.A. § 16132 (West 2002).  In pertinent part, a reservist initially becomes eligible when he/she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.  If a reservist is serving in the Selected Reserve, but does not have a 6 year contract, he/ she does not have a basic eligibility date.  The basic eligibility date is the date on which service commences for the contracted 6 year period.    

An individual may also establish eligibility for basic educational assistance under Chapter 30 based on a combination of service on active duty and service in the Selected Reserve.  This is known as the "2x4" program.  The individual must, after June 30, 1985, either first become a member of the Armed Forces, or first enter on active duty as a member of the Armed Forces.  38 U.S.C.A. § 3012(a)(1) ; 38 C.F.R. § 21.7042(b)(1).  The individual before completing the service requirements of this paragraph must either complete the requirements of a high school diploma (or an equivalency certificate), or successfully complete (or otherwise receive academic credit for) 12 semester hours (or the equivalent) in a program of education leading to a standard college degree.  38 U.S.C.A. § 3012(a)(2); 38 C.F.R. § 21.7042(b)(2).  The individual must serve at least two years of continuous active duty in the Armed Forces characterized by the Secretary concerned as honorable service.  38 U.S.C.A. § 3012(a)(1) ; 38 C.F.R. § 21.7042(b)(3).  After completion of active duty service, the individual must serve at least four continuous years of service in the Selected Reserve.  An individual whose release from active duty service occurs after December 17, 1989, must begin this service in the Selected Reserve within one year from the date of his or her release from active duty.  During this period of service in the Selected Reserve the individual must satisfactorily participate in training as prescribed by the Secretary concerned.  38 U.S.C.A. § 3012(a)(1) ; 38 C.F.R. § 21.7042(b)(4).  The individual must, after completion of all service described above, be discharged from service with an honorable discharge, placed on the retired list, or transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service. In the alternative, the individual may continue on active duty or in the Selected Reserve.  38 U.S.C.A. § 3012(a)(3) ; 38 C.F.R. § 21.7042(b)(5) .

The regulations also provide for dual eligibility.  See 38 C.F.R. § 21.7042(d).  A veteran who has established eligibility after serving at least two years of continuous active duty of an obligated period of active duty of less than three years, as provided by 38 C.F.R. § 21.7042(a)(2) , may attempt to establish eligibility under the 2x4 provisions of 38 C.F.R. § 21.7042(b).  If the veteran fails, they retain their eligibility under paragraph (a).



In his application, the Veteran indicated that he had active duty service in the Navy from April 1993 to April 1995 and service in the Navy Reserve from August 1995 to May 1999.  

A review of the records reflects that the claim was originally adjudicated as a claim to entitlement to benefits under Chapter 1606.  In January 2009, VA denied the claim for education benefits under Chapter 1606.  VA determined that information provided by the Navy Reserve showed that the Veteran did not currently have a 6 year obligation in the Selected Reserve. 

In a statement dated in January 2009, the Veteran noted that he was applying for the Montgomery GI Bill Chapter 30, not Chapter 1606.  The Veteran noted that, while on active duty, he contributed $100 per month towards Chapter 30.  The Veteran also stated that his enlistment program was the 2x4 program for two years active duty and four years active reserve.  The Veteran indicated that he fulfilled his contract in May 1999.  The Veteran also submitted a Statement of Service for Navy Reserve Retirement, which shows that the Veteran completed 4 years of reserve service.  

The SOC addressed the issue of entitlement to benefits under the MGIB-SR (Chapter 1606).  The RO determined that eligibility was not established, as the Veteran did not have a six-year contract.  The SOC does not reflect that the RO specifically addressed the requirements for eligibility under the Chapter 30 "2x4" program, for which the Veteran claims entitlement. 

The SOC also noted that there was no evidence of a four-year contract being signed after the Veteran's release from active duty.  The Board observes that the information previously obtained from DOD is not sufficient to determine whether the Veteran was eligible under the Chapter 30 "2x4" program.  The DOD inquiry addressed the Veteran's  Chapter 1606 eligibility and determined he was not eligible for Chapter 1606 benefits  because he did not have a 6-year contract.  The inquiry did not provide any response with regard to the question of whether the Veteran had a 4-year commitment in the Naval Reserve. 

Based upon the foregoing, the Board finds that additional development is necessary.  On remand, the AMC/ RO should contact the DOD to obtain any necessary information regarding the Veteran's eligibility under Chapter 30.  

Accordingly, the case is REMANDED for the following action:

1.  Contact DOD to determine whether the Veteran is eligible for benefits under Chapter 30.  The DOD should be asked to provide an explanation for the determination.  The AOJ should request that DOD provide the VA copies of any information in its possession used to make this determination.

2.  After completion of the requested development, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


